
	

114 S2204 IS: End of Suffering Act of 2015
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2204
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2015
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To respect the Constitutional entitlement to liberty by recognizing the right of an individual to
			 have personal control over the medical assistance and treatment necessary
			 to alleviate intolerable
			 physical suffering.
	
	
		1.Short title
 This Act may be cited as the End of Suffering Act of 2015.
		2.Ensuring personal control over medical assistance and treatment
 (a)In generalNo Federal or State law, regulation, or agency action shall restrict the right of an adult who is suffering from an advanced illness with intolerable pain or a medically certified terminal illness, to receive medication or treatment from a physician for the relief of pain and other symptoms that limit activities of daily living.
 (b)Limitation on liabilityA physician who treats an individual described in subsection (a) with a medication or treatment sufficient to control pain and other symptoms of the illness involved shall not be subject to criminal or civil prosecution or professional disciplinary action if the physician obtains the informed consent of the patient in accordance with section 3 as provided for by the Secretary.
 (c)Rule of constructionNothing in this Act shall be construed to permit an individual to receive medication or treatment under subsection (a) based solely on the age or disability of the individual.
 3.Informed consentNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall develop a written informed consent form that shall document the patient’s informed decision and be signed and dated by the patient, and witnessed by at least two individuals, for use under this Act, and issue guidance on situations where the use of such form is required.
 4.DefinitionsIn this Act: (1)AdultThe term adult means a mentally competent individual who has attained the legal age for consent to medications or treatments described in section 2(a), under the applicable law of the jurisdiction in which the medication or treatment will be received, as long as that age is at least 18 years of age.
 (2)Advanced illness with intolerable painThe term advanced illness with intolerable pain occurs when pain associated with one or more incurable and life-threatening conditions becomes intolerable enough that general health and functioning decline, treatment begins to lose its effect, and quality of life increasingly becomes the focus of care, a process that continues to the end of life.
 (3)Informed decisionThe term informed decision means a decision by an adult, to receive a medication described in section 3, that is based on an appreciation of the relevant facts and after being fully informed by a physician of—
 (A)his or her medical diagnosis; (B)his or her prognosis;
 (C)the potential risks associated with taking the medication to be prescribed; and (D)the feasible alternatives.
				
